                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                                   No. 2:12-CR-20010

ROGER BATES                                                                       DEFENDANT

                                   OPINION AND ORDER

       Defendant Roger Bates filed a motion (Doc. 130) to modify his sentence pursuant to the

First Step Act amendments to 18 U.S.C. § 3582(c). The Government filed a response (Doc. 133)

in opposition and an exhibit (Doc. 133-1) under seal. Defendant filed a reply (Doc. 134), which

the Court has considered. The Court also received several letters supporting Defendant’s motion,

but those letters have not been considered. The Court has reviewed other documents on the docket,

including the presentence investigation report (Doc. 27). The motion will be DENIED.

       The Court may modify a term of imprisonment on motion by a defendant if the defendant

has exhausted BOP administrative remedies or that process has stalled for 30 days, extraordinary

and compelling reasons consistent with Sentencing Commission policy statements warrant the

modification, and a consideration of 18 U.S.C. § 3553(a) factors supports modification. 18 U.S.C.

§ 3582(c).

       On August 13, 2012, Defendant pled guilty to two counts of production of child

pornography in violation of 18 U.S.C. §§ 2251(a) and (e). On December 18, 2012, Defendant was

sentenced to 360 months of imprisonment and a life term of supervised release on each count, with

the terms to run consecutively. The Government agrees that Defendant has exhausted his

administrative remedies. (Doc. 133, p. 1).




                                               1
       Defendant argues that the COVID-19 pandemic is an extraordinary and compelling reason

justifying compassionate release. Defendant contends that his age puts him at an elevated risk of

severe illness or death were he to contract COVID-19. Defendant also states that he is at a low

risk for recidivism because he has been incarcerated for over 10 years and has participated in

rehabilitative programming while incarcerated. Defendant has served approximately 15 percent

of his 60-year sentence and is projected to be released on February 26, 2063.

       The motion will be denied in this case because the § 3553(a) factors do not support

modification of Defendant’s sentence. Defendant pled guilty to committing hands-on sexual

offenses against minors. The presentence investigation report indicates that Defendant committed

the offenses while the minors in question were in his care and control. Defendant produced and

maintained photographs of the offenses. The Court finds that Defendant’s time served to date is

not significant enough to reflect the seriousness of his misconduct, promote respect for the law, or

provide just punishment for the offenses. The Court also finds the length of Defendant’s sentence

is necessary to protect the public from further crimes of the defendant.

       IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 130) is DENIED.

       IT IS SO ORDERED this 29th day of June, 2021.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 2
